﻿38.	 Permit me, Sir, to congratulate you warmly upon your election to the important post of President of the thirty-second session of the General Assembly of the United Nations. We welcome in you a distinguished diplomat from socialist Yugoslavia, a country to which we are bound by the closest of relations. I am convinced that under your presidency this session of the Assembly will make an important contribution to the process of positive transformations which are at present going on in the world. The Polish delegation will spare no effort to see to it that this session of the General Assembly is constructive and fruitful.
39.	We should like to express our gratitude to the President of the thirty-first session of the General Assembly, Mr. Hamilton Shirley Amerasinghe, for his active participation and his remarkable contribution to the work of the session that has just ended.
40.	From this rostrum, we should like once again to welcome warmly as a Member of this Organization the Socialist Republic of Viet Nam, whose heroic people is pursuing a policy of peace, socialism, and friendship among nations. It is with particular satisfaction that we see it taking its rightful place in the United Nations. We wish the Vietnamese people all possible success. We are convinced that the Socialist Republic of Viet Nam will make an important contribution to the work of the Organization, and thus enrich the activities and progressive movements within the Organization as well as its role in the world arena.
41.	We should also like to bid welcome to the Republic of Djibouti. We hope that its efforts are successful, both in its socio-economic development and in its work in the United Nations.
42.	The thirty-second session of the General Assembly is taking place at a very complex time in the evolution of the international situation. The struggle for the maintenance and strengthening of the process of detente in the world has entered a particularly important stage, where all Governments share responsibility both for its future orientation and for its results. It seems to us that there exist at present not only the objective conditions but also forms and methods that have proved themselves such as to make of this process a firmly established element in international practice. In spite of difficulties and setbacks, the restructuring of international relations, both political and economic, is continuing to go forward in accordance with the principles of the peaceful coexistence of States with different social systems and at different levels of socio-economic development. Important bilateral, regional, and even world negotiations are taking place designed to consolidate International security, to put an end to the arms race, to bring about progress in disarmament and to develop co-operation on an equal footing among all countries in every field. 
 
43.	The efforts of peace-loving States and numerous social forces have had a favourable impact on the strengthening of detente. At the head of the movement we find the socialist States, which have chosen as the fundamental objective of their foreign policy action to strengthen peace and to reject the use of war and of force as an instrument of policy.
44.	The efforts to that end which the Soviet Union, Poland and the other socialist States have ceaselessly made in total conformity with the principles of the Charter do not depend on tactics or political opportunism. They derive from the fundamental axioms of our ideology and political system, the aspirations and needs of our people and of all peoples. Their deep-lying roots are to be found in the objectives proclaimed by the Great Socialist October Revolution. The present session of the General Assembly coincides with the culmination of the celebrations held to commemorate the sixtieth anniversary of the Great October Revolution. The influence of the October Revolution on the destiny of the world is as vast as it is diverse. In both the theoretical and the practical field, it gave birth to the Leninist policy of peaceful coexistence between States with different social systems, a principle which experience has shown to be entirely justified and far-sighted, a principle which began the historic transformation of international relations and which continues to exert a powerful influence on the strengthening of the process of detente.
45.	The Polish people is firmly convinced that the strengthening of detente and the extension of that process to new areas and new fields of activity have now become an imperative necessity for all States, whatever their political systems, whether they be great or small, developed or developing. Because detente is not just one more option among others; it is the only possible option.
46.	That is precisely the guiding principle underlying the foreign policy of Poland. The ties of unbreakable friendship and co-operation in all fields with our socialist allies constitute the foundation upon which rests the realization of the political and economic objectives of Poland. We are constantly strengthening our fraternal links and promoting close co-operation with the Soviet Union. Similarly, we are strengthening our co-operation with Czechoslovakia and with the German Democratic Republic, as well as with all States that make up our socialist community. We are broadening our political dialogue and co-operation, on the basis of mutual advantage, with States having different social and political systems. We are attempting to establish closer links of co-operation with the non-aligned States and with the developing countries.
47.	We are pleased to note that during the past year bilateral and multilateral agreements, in particular those among States which took part in the Conference on Security and Co-operation in Europe, have been multiplied.
48.	The implementation of the principles and provisions laid down in the Final Act of that Conference is a continuing process. These principles and provisions, which find expression in the practical policies of States, have been reflected in a great number of declarations and agreements concluded between Poland and its partners. There have also been a great number of meetings held between Polish leaders and the leaders of European States and of countries in other continents. The practice of systematic political consultation is a fast growing one. Relations between Poland and France are close and continue to develop fruitfully. Poland has established broad co-operation with the Nordic States, the United Kingdom, Belgium, Italy and Austria. In the spirit of the Final Act of Helsinki and on the basis of the relevant bilateral agreements, we are developing our relations with the United States. The process of the normalization of relations between Poland and the Federal Republic of Germany is progressing, as is co-operation between our two countries.
49.	This is an important contribution to the establishment in the world of lasting conditions for peace and detente, without which there can be no solution of regional and world problems.
50.	This year is also marked by the Belgrade meeting of the representatives of States participating in the Conference on Security and Co-operation in Europe. Poland, like its socialist allies and friends, considers that, over all, the provisions of the Final Act have been implemented positively. We consider die Final Act as an integral part of a long-term process. We reaffirm our determination to put into practice all the principles and provisions of that important document. We therefore expect our partners to do likewise.
51.	The organs of the United Nations system—such as the Economic Commission for Europe and UNESCO—can and must play an important role in the implementation of the provisions of the Final Act.
52.	The United Nations has a leading role to play in the strengthening of the process of detente and international peace and security. The importance of the United Nations is today more than ever directly dependent upon the extent to which our Organization can help to find ways of reaching those objectives and succeeds in transposing positive regional experience to the world level and in creating conditions which will, in accordance with the Charter, make it possible to achieve settlements of conflicts and a relaxation of tension. And that is something which will be even truer in the future. The United Nations can and must, therefore, more than ever constitute  a centre for harmonizing the actions of nations in the attainment of common ends .
53.	Possibilities for strengthening the positive trends in the world do objectively exist. However, this session will live up to the hopes placed in it only if it can contribute to the international efforts at strengthening the process of detente. There can be no doubt that this whole process is particularly influenced by the Soviet-American dialogue, to the pursuit and success of which we attach the greatest importance. The limitation of strategic weapons and the halting of the arms race are of supreme importance. Together with the overwhelming majority of States in the world, we hope for progress in this field, which is of paramount importance.
54.	More and more people today are becoming convinced that sources of tension and conflict can and must be eliminated by peaceful means. The United Nations Charter provides a wide range of measures to achieve that end. Their strengthening cannot but be furthered by the 
important initiative of the USSR with regard to the conclusion of a world treaty on the non-use of force in international relations. If such a treaty were to emerge, it would facilitate the solution of situations of conflict, both present and future, in accordance with the United Nations Charter; it would constitute a valuable instrument for modelling international relations on a world-wide scale.
55.	In contrast to those positive actions and results, it is with much concern that We detect in the policies of certain States signs pointing in the opposite direction from the trend towards world detente and that we witness attempts at resolving world problems by a stepping up of tension and the recourse to force.
56.	The lack of progress towards a solution of the Middle East conflict is a source of deep concern to us. We wish to stress again that the only effective way of solving that problem is to return to the Arab States all territories occupied by Israel since 1967, within the framework of an over-all political settlement that would take into account the rights of the Arab people of Palestine, including their right to self-determination and the creation of an independent State. Such a settlement should also take account of the vital rights and interests with regard to the security of all States and all peoples of the region, including Israel. We shall continue to spare no effort to see to it that our participation in the United Nations Forces in the Middle East serves the attainment of these objectives, in accordance with United Nations resolutions.
57.	We declare our support for the prompt resumption of the Geneva Peace Conference on the Middle East, with the participation of the Palestine Liberation Organization.
58.	Polish public opinion has been very much alarmed by the recent illegal decisions of Israel to perpetuate its occupation of Arab territories by the establishment there of Israeli settlements.
59.	The past year has seen a great many events that have drawn the attention of the world community to the urgent problems of the African continent, to the national liberation struggle, to the elimination of racism and apartheid, and to respect for the right of peoples to choose their own path of development. The international forces of reaction and neo-colonialism have refused to loosen their grip, and are still attempting to oppose the historic process of the liberation of nations from colonial and racist oppression.
60.	The just struggle of the peoples of southern Africa enjoys the sympathy and support of the whole of progressive mankind, and thus of the Polish people. We resolutely demand that the peoples of Namibia and Zimbabwe be allowed, unconditionally and without delay, to exercise their right to self-determination and independence.
61.	We support the Democratic People's Republic of Korea in its efforts to achieve the peaceful and democratic reunification of its country and the withdrawal of all foreign troops from the Korean peninsula.
62.	The Polish people continues, indignantly to protest against  the persistence of mass persecutions and human rights violations in Chile.
63.	The implementation of the relevant United Nations resolutions would greatly contribute, on the legal and political plane, to a relaxation of tensions in the Cyprus conflict and to ensuring respect for the independence and territorial integrity of Cyprus.
64.	Disarmament and a halting of the arms race are of paramount importance if we want to ensure further progress in the policy of detente and to make that process irreversible. The preservation of peace and the dynamics of detente will depend upon the progress actually achieved in that field. In his report on the meeting of the Political Advisory Committee of States Parties to the Warsaw Treaty, held in Bucharest, Comrade Edward Gierek, First Secretary of the Central Committee of the Polish United Workers' Party stated:
 In the present phase of the situation in Europe and in the rest of the world, it is imperative to strengthen political detente by military detente, by the halting of the arms race, which is continuing and has even been stepped up recently, and by the creation of new prospects for disarmament. 
65.	The Polish delegation is convinced that all the questions relating to disarmament on the agenda of the thirty-second session occupy a central position of priority in the work of our Assembly. We agree with the Secretary- General when he states in his report on the work of the Organization that:
 ... the United Nations cannot hope to function effectively on the basis of the Charter unless there is major progress in the field of disarmament. 
If only for these reasons, we wish to reaffirm our support for the Soviet memorandum of 28 September 1976s and to stress the timeliness of that document, which contains a vast programme of measures designed to give further momentum to and inject increased vigour into disarmament negotiations.
66.	In the same spirit we subscribe to the proposals presented the day before yesterday by Minister Andrei Gromyko with regard to the deepening and consolidation of international detente and prevention of the danger of a nuclear war.
67.	We are firmly convinced that it is the responsibility and duty of every State and every Government to work for disarmament. For this purpose we have available organs which have proved their value, in particular the Conference of the Committee on Disarmament. Poland participates actively in the work of that body, as it does in the Vienna discussions on the mutual reduction of armed forces and armaments in central Europe. Indeed, we consider regional negotiations on disarmament to be an important complement to the talks held at the world level with the universal objective of general disarmament.
68.	Of the long list of questions relating to disarmament I should like to stress those which we consider to be the most important and urgent.
69.	It is urgent and necessary to strengthen the regime established by the Treaty on the Non-Proliferation of Nuclear Weapons. It is indispensable to intensify efforts to make the Treaty universal and to prevail upon all States to act in accordance with its provisions. We expressed this conviction in the Polish- French Declaration published only two weeks ago.
70.	We call for the preparation of effective international instruments, of regional or universal scope, which would guarantee that fissile material, installations and nuclear techniques exported for peaceful purposes would not be diverted to the production of nuclear weapons. We condemn the ambitions of South Africa to obtain this type of weapon. We are also opposed to the use of foreign installations and territories for the development and perfecting of armaments.
71.	We should like to stress also the need for the urgent continuation of negotiations on a general and complete ban on nuclear weapon tests and the prohibition of the development of new types and systems of weapons of mass destruction.
72.	We sincerely hope that it will soon prove possible to draft an appropriate agreement on the elimination of chemical weapons. Throughout the present session Poland will continue to play an active part in the consideration of this important question.
73.	As a member of the Preparatory Committee for the Special Session of the General Assembly Devoted to Disarmament we are trying to ensure that the work of this Committee will be an important stage in the work for disarmament and will at the same time lead to the convening of a world conference on disarmament.
74.	It is the historic responsibility and the duty of all Governments and all of us, their representatives at this thirty-second session of the General Assembly, to ensure a better standard of living for the present generation and for generations to come. It is precisely by strengthening international security and consolidating the process of detente that we establish the political foundations for the general progress of all nations and the installation of a new world economic order based on justice.
75.	It is above all thanks to progressive socio-political reforms, to the mobilization of domestic resources, to the acceleration of the process of industrialization and the introduction of planned methods of development that we shall succeed in satisfying the needs of man fully and permanently. The dynamic expansion of the forces of production makes external factors increasingly important, particularly the expansion of a mutually advantageous and equitable economic co-operation which would, in particular, give access at one and the same time to outlets, to supply markets and to sources of finance and modern technology.
76.	The organs of the United Nations are the only universal institutions within which the international community can and must find a solution to world problems, the problems which the nations face in their search for more rapid growth and a restructuring of economic relations at regional and world levels. The results of what is known as the Paris Conference on International Economic Co-operation have shown that these problems cannot be solved within a limited group of States.
77.	The principles and the machinery of international economic co-operation which are' being developed should take account of the interests of all States as well as the differences deriving from their level of economic development and their socio-political system.
78.	In the context of the socio-economic development strategy which it has chosen Poland is participating increasingly in the international division of labour. We take an interest and play an active part in the development of new principles and machinery designed to govern international economic relations. We support all well-founded proposals aimed at putting these relations on firm and long-term foundations and also on principles of the mutual advantage and equality of the partners. The studies of long-term trends and estimates with regard to economic development at world and regional levels recently undertaken on the initiative of Poland can undoubtedly contribute to the performance of this task. Over-all socio-economic estimates of the growth of the world economy up to the year 2000 could be useful for the development of the new international development strategy.
79.	In the long-term interest of all States it would be desirable for them to orient their external economic policy in such a way as to ensure the elimination of the remaining obstacles, particularly those which are protectionist and discriminatory in nature. The States members of the Council for Mutual Economic Assistance, of which my country is one, are pursuing a policy aimed at strengthening socialist integration in all fields and intensifying co-operation with all other nations. The development of bilateral economic contacts between Poland and countries with different socio-political systems and at different levels of economic growth strengthens this objective trend. Close co-operation, transcending the traditional patterns of trade, link us with many countries in all continents. I am convinced that this type of association which creates new structural ties between the participating States promotes the establishment of a new and more just economic order and lends specific substance to detente.
80.	Prompted by this spirit of broad economic co-operation, Poland and the other States members of the Council for Mutual Economic Assistance hold that any restriction on such co-operation is a glaring anachronism in the world today. That is why they have proposed to the States members of the European Economic Community the negotiation of a draft outline agreement based on the most-favoured-nation clause which would constitute the basis for co-operation conceived in the broadest possible terms between the States members of the two economic groupings. We hope that the initiative of the States members of the Council for Mutual Economic Assistance will be welcomed with realism by the members of the European Economic Community and that such an agreement can be concluded.
81.	My country attaches great importance to the work of the Third United Nations Conference on the Law of the Sea. The success of the Conference will depend, of course, upon the acceptance of compromise solutions which take due account of the interests of all States and groups of States in such fundamental matters as fishing, the status of the economic zone, the exploitation of the sea-bed, and so on. Recent attempts by certain coastal States to impose solutions to their advantage alone are hardly conducive to success in the work of the Conference and are in fact liable to lead to dangerous tensions which could be the cause of future conflicts.
82.	There can be no development or world progress until the most pressing social problems are solved and until conditions exist to permit the peoples of the world effectively to enjoy material goods and the advantages of progress and culture. That is why we give the highest priority in our Organization to the application of the principles laid down in the 1969 Declaration on Social Progress and Development, and also to action against racism, for the equitable distribution of national income, for the training of skilled personnel with a view to development and for the elimination of discrimination against women.
83.	Involved as it is in the struggle for peace and detente, Poland has often stressed from this rostrum the importance of international efforts to educate youth in a spirit of peace and mutual co-operation. This important element in the work of our Organization means without any doubt that we should be paying much more attention to it. Poland for its part would like to encourage all projects undertaken to this end. The many world youth meetings held in Poland, as well as the participation of Polish youth of other international gatherings, are best proof of this. We believe that international co-operation with a view to reviewing, bringing up to date and supplementing school textbooks, should play an important role in educating youth in a spirit of peace.
84.	More than 40 States have ratified the International Covenants on Human Rights. These Covenants constitute an important body of principles aimed at guiding States in their observance of human rights. They are a basis for international co-operation in this field. Poland and the other socialist countries are among those which have ratified the Covenants. We consider this fact to be major importance since the very essence of socialism is to ensure democratic rights and opportunities for human progress. It is precisely the socialist States which, in the United Nations and its agencies, have always worked hard to promote the progressive development of the concept of human rights. To quote Edward Gierek, First Secretary of the Central Committee of our Party:
 It is we, it is our movement, it is our countries, it is socialism itself which has brought this idea to the attention of the world and has made it over the years a question of historic importance. 
85.	The socialist countries are also those endeavouring to ensure for man conditions propitious to the effective exercise of these rights. They are proud of all they have done from the standpoint of general socio-economic growth, the development of socialist democracy and the constitutional and material safeguards accorded to the rights and freedoms of the citizen.
86.	In performing the above tasks confronting our Organization, we shall have to demonstrate goodwill, and a readiness to negotiate and respect each other's interests.
87.	On the basis of the experience acquired over the more than 30 years of the existence of our Organization, we are convinced that the United Nations can and must make an important contribution to the strengthening of peace, to the development of international co-operation and to the acceleration of socio-economic progress. Permit us to stress, at the same time, that it is only by unswerving attachment to the unshakeable principles of the United Nations Charter that we can reach these objectives.
88.	The achievements of the United Nations derive from the actions of all its Members. A share in this belongs to the Secretary-General, Mr. Kurt Waldheim. We have followed with interest his efforts in the service of peace. We expressed this sentiment fully during the Secretary- General's recent visit to Poland.
89.	In conclusion, I should like to assure you, Mr. President, that Poland will give its whole-hearted support to the efforts of our Organization in keeping with the purposes and principles of its Charter and will continue to work actively within the context of the guidelines they provide.
 
	
